                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Cedric Lyn Johnson
                                   Plaintiff,
v.                                                      Case No.: 1:15−cv−00885
                                                        Honorable Susan E. Cox
Salvador Godinez, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 26, 2018:


       MINUTE entry before the Honorable Susan E. Cox: Status conference set for
11/26/18 at 9:30 a.m stricken and re−set to 12/4/18 at 9:30 a.m. No appearance necessary
on 11/27/18 at 9:30 a.m. Mailed notice (np, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
